Citation Nr: 0822612	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to May 1952, 
July 1955 to July 1958, and from April 1962 to June 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for post-
traumatic stress disorder (PTSD), and assigned a 10 percent 
evaluation, effective January 7, 2005.  

In a December 2007 rating decision, the RO increased the 
evaluation for the veteran's PTSD to 30 percent disabling, 
effective January 7, 2005.  The veteran was advised of the 
increased rating; however, he did not withdraw his appeal.  
In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) held that, on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, this appeal continues.  

In May 2008, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

During the hearing and in June 2008, the veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with his claim.  38 C.F.R. § 20.1304(c) (2007).  

A motion to advance this case on the Board's docket was 
received and granted by the Board in June 2008, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is characterized by behavioral, 
cognitive, social, affective, and somatic symptoms that can 
be "explosive," and it was determined that the veteran 
dislikes being around others, particularly strangers and has 
an overactive imagination of dangerous elements in his 
surroundings.  GAF scale scores of 44, 46, and 49 are also 
present.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, and no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for his 
disability.  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the 
facts shown to exist during the separate periods of time.  
Fenderson, 12 Vet. App. 119, 126-27 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that his PTSD is worse than the current 
evaluation contemplates.  During the May 2008 hearing, the 
veteran testified that he suffers from anger, isolation, 
sleep impairment, hypervigilance, and nightmares.  The 
veteran asserts that a 50 percent evaluation is warranted.  

Review of the record reveals that the veteran began receiving 
counseling and treatment for his PTSD in July 2004.  The 
March 2005 private treatment report notes that he was 
referred to the private counseling center by friends and 
retired military people.  The veteran's therapist, D.T., 
stated that the veteran presented fairly well at his first 
session, but as the intake process and counseling evolved, 
his depression and related PTSD symptoms became more chronic.  
D.T. noted that the veteran was in the Army for over twenty 
years and spent three tours as a demolition specialist and 
crew chief on a helicopter in Vietnam.  He presented symptoms 
of periods of depression, anxiety, fatigue, insomnia, loss of 
control, exaggerated startle response, night disturbances, 
social withdrawal and isolation, lack of concentration, 
racing thoughts, feelings of guilt, problems with intimacy 
and interpersonal relationships, and reaction to and 
avoidance of situations that remind him of his traumatic 
military service.  D.T. reported that the veteran's PTSD 
fluctuates between severe and extreme levels of intensity, 
making social interaction difficult.  She described the 
veteran as being vulnerable due to the stated symptomatic 
behavior, and the symptoms have had a significant impact on 
his capability to maintain a peaceful life and adapt 
socially.  D.T. concluded that the veteran is seriously 
impaired due to his PTSD and exhibits marked interest in all 
activities, persistent intrusive thoughts, and daily 
depression.  She considered his condition as "persistent and 
on-going."  

In May 2005, the veteran's therapist submitted a subsequent 
letter reflecting the veteran's PTSD.  She indicated that the 
veteran has treatment every other week and continues to 
experience periods of depression and social isolation.  She 
indicated that his condition had not changed since the March 
2005 private medical report.  

As such, in May 2005, the veteran was afforded a VA 
examination for his PTSD.  During the examination, the 
veteran reported that he experienced firefights, rocket 
attacks, mortar attacks, maiming, and killing during his 
military service.  He stated that serving as a crew chief on 
a helicopter exposed him to frequent sniper fire, which left 
him fearing for his life.  Although he was never wounded 
during his tour of duty in Vietnam, he lost many friends in 
Vietnam and saw numerous civilian casualties.  After 
discharge from service, the veteran explained that he worked 
for the United States Postal Service for approximately 
fourteen years.  He retired in 1998.  He has been married for 
46 years, and stated that he and his wife enjoy a good 
marital relationship with no communication problems.  The 
veteran informed the examiner that even though he tends to 
keep to himself, he enjoys retirement and photography.  

Mental status examination of the veteran revealed clear 
speech and thought processes that were logical, goal-
directed, and of normal speed.  He has sleep problems with 
prolonged latency, frequent awakening, and nightmares 
approximately four times a week.  He denied night sweats, but 
admitted to having frequent intrusive thoughts and occasional 
flashbacks precipitated by loud noises and the sound of 
helicopters.  The physician noted that the veteran has a 
strong startle response, feelings of hypervigilance, 
avoidance phenomena, and some emotional numbing.  
Concentration was clinically intact; however, mild 
intermittent anxiety and anger issues were present.  The 
examiner stated that the veteran reported having some 
suicidal thoughts in the past, but was found not to be 
suicidal during the examination and had no recent attempts.  
He was considered competent to manage his own affairs.  The 
examiner diagnosed the veteran with PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 75.  The 
examiner opined that the veteran's symptomatology is fairly 
mild, and occupational and social impairment is minimal.

The veteran returned to private counseling and treatment in 
August 2005.  The August 2005 private medical report by his 
therapist, D.T., notes the veteran's continuing symptoms of 
isolation, depression, anger, sleep impairment, and the 
inability to show emotions.  She reiterated his presenting 
symptoms as noted in the March 2005 private treatment report, 
and stated that his condition was persistent, chronic, and 
on-going.  D.T. stated that previously his GAF score was 44 
and as of August 2005, it is 46.  

In June 2006, D.T. submitted an additional report affirming 
the veteran's previous symptoms reported in March 2005 and 
August 2005.  She noted that it has taken a long period of 
time to gain the trust of the veteran in order for him to be 
counseled, and has told his life story in a "flat affective 
voice."  

In October 2007, the veteran was afforded a general 
psychiatry examination through QTC Medical Services (QTC).  
The veteran informed the examiner that he served on at least 
three tours of duty in the Army, during which time, he was 
shot at, watch comrades being killed, and experienced death 
in combat.  After discharge from service, he worked for the 
U.S. Postal Service, an Army medical center, and a coal 
company.  He stated that he had a good relationship with both 
supervisors and his coworkers at all of the jobs.  The 
veteran reported that his current symptoms are difficulty 
maintaining sleep, hyperirritability, difficulty in social 
relationships, anger outbursts, isolation, and nightmares of 
Vietnam.  He becomes depressed during dark winter days, and 
the symptoms have caused him to avoid being around many 
people.  He explained that he has trouble sleeping for four 
to six hours a night, and he has nightmares that are 
distressing and persistent.  He enjoys hiking and 
photography, but prefers do the activities alone.

Upon mental status examination of the veteran, the examiner 
reported that the veteran's appearance, hygiene, behavior, 
and thought processes were appropriate.  Orientation was 
within normal limits, and affect and mood were normal.  
Communication, speech, memory, and abstract thinking were 
within normal limits, but the examiner stated that the 
veteran tended to "downplay the affect is component, such 
that there is general denial of his experiences."  Panic 
attacks, suspiciousness, delusional history, delusions during 
examination, hallucination history, hallucination during 
examination, and obsessional rituals were all absent.  Both 
suicidal and homicidal ideations were absent, but the 
examiner noted that there were behavioral, cognitive, social, 
affective, and somatic symptoms that can be "explosive."  
It was determined that the veteran dislikes being around 
others, particularly strangers and has an overactive 
imagination of dangerous elements in his surroundings.  His 
marital relationship has suffered from him being overly quiet 
and having explosive outbursts, which have been unexpected 
and inexplicable.  The examiner diagnosed the veteran with 
PTSD and assigned a GAF score of 49.  The examiner opined 
that he does not have difficulty performing activities of 
daily living, but does have difficulty establishing and 
maintaining effective work/school and social relationship.  
He has no difficulty understanding commands and poses no 
threat of persistent danger or injury to self or others.  The 
examiner encouraged the veteran to continue individual or 
group therapy.

Finally, in May 2008, D.T. provided an update on the 
veteran's PTSD.  She noted that the veteran has shown a 
significant decline in his ability to cope with stress in the 
last year.  He has a good relationship with one grandson, but 
has no relationship with his other two grandsons.  The 
veteran continues to "downplay" the effect PTSD has on his 
life and continues to present the same symptoms as noted in 
March 2005.  D.T. stated that the veteran thinks about 
suicide regularly, but has no plan to take any action.  She 
stated that if she had to reassess the veteran, his GAF score 
would be in the 31 to 40 range.  

PTSD is evaluated under a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
veteran is currently rated 30 percent disabled under the 
general rating formula for mental disorders.  A 30 percent 
disability evaluation is assigned under the general rating 
formula for mental disorders when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent evaluation is warranted when the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A GAF score of 31 to 40 
denotes behavior considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or an inability to function in almost all areas.  
Id.  A GAF score of 41 to 50 is indicative of serious 
impairment in social, occupational, or school functioning, 
but a higher score of 51 to 60 is indicative of moderate 
symptoms such as a flat affect or occasional panic attacks, 
or moderate difficulty in social or occupational functioning 
(i.e., few friends, conflicts with peers).  GAF scores 
ranging from 61 through 70 reflect some mild symptoms 
(depressed mood, mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.  A score of 71 to 80 indicates that, 
if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Upon careful review of the entire record, the Board finds 
that the record supports an evaluation of 50 percent, and no 
higher, for the veteran's service-connected PTSD.  The record 
shows that his condition has been manifested by the following 
symptoms from the criteria for a 50 percent evaluation:  
flattened affect, disturbances in motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The Board notes that the October 2007 
examiner and his private therapist report that the veteran 
repeatedly "downplays" his PTSD symptoms, which could 
account for the reported symptomatology being viewed as less 
severe.  The 2007 examiner also noted that there were 
behavioral, cognitive, social, affective, and somatic 
symptoms that can be "explosive."  The veteran dislikes 
being around others, particularly strangers and has an 
overactive imagination of dangerous elements in his 
surroundings.  His marital relationship has suffered from him 
being overly quiet and having explosive outbursts, which have 
been unexpected and inexplicable.  Additionally, since 2005 
his GAF scores include scores of 44, 46, and 49, which is 
indicative of major impairment to serious symptoms causing 
significant impairment and social and occupational 
functioning.  When resolving doubt in the veteran's favor, 
the record, as a whole, demonstrates more nearly 
approximating symptomatology consistent with a 50 percent 
rating.  Thus, the Board finds that the veteran's PTSD 
warrants a 50 percent rating.  

The Board acknowledges that the evidence shows the veteran 
has manifested suicidal ideation, which is listed under the 
70 percent evaluation.  However, in evaluating the veteran's 
claim, the Board finds the evidence does not show symptoms 
that reflect he has deficiencies in most areas under the 70 
percent rating.  The evidence shows deficiencies in his mood 
as well as with his relationship with his wife and two 
grandsons, but there is no evidence of an impairment in his 
judgment or thinking.  In addition, while the veteran reports 
having periods of depression, the evidence does not show his 
depression is near continuous or that they affect his ability 
to function independently, appropriately, or effectively.  
Similarly, although the veteran clearly has difficulty in 
establishing and maintaining relationships, the evidence does 
not show that he has an inability to do so, as contemplated 
in the 70 percent evaluation.

Likewise, a 100 percent rating is not warranted for the 
veteran's service-connected PTSD because there is no evidence 
that the veteran has total occupational or social impairment 
due to persistent impairment in thought processes or 
communication, grossly inappropriate behavior, persistent 
danger of hurting others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, his own 
occupation, or his own name.  

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for PTSD, and that in such cases, the Board must 
consider whether staged ratings should be assigned based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, a uniform rating is warranted.

Thus, based upon the facts as supported by the weight of the 
medical evidence and the lay statements submitted by the 
veteran and his wife, the veteran's PTSD most nearly 
approximates the criteria for a 50 percent evaluation.  All 
reasonable doubt has been resolved in the veteran's favor.  
See Gilbert, supra, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

For an increased rating claim, VCAA notice should include 
notice that evidence of increased severity of the disorder or 
of greater interference with work or activities of daily life 
is required to support a claim for increased evaluation; that 
it include at least general notice of more particularized 
bases of granting increased evaluations where, as here, 
particular criteria beyond mere increase in severity may be 
required for assignment of a higher disability rating; that 
it include notice that a particular rating will be assigned 
by applying diagnostic codes; and that it include notice, in 
the form of examples, of the kinds of evidence required to 
support the increased rating claim.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in February 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The February 2005 VCAA letter stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him, and to submit any medical 
records or evidence in his possession that pertained to the 
claims.  

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).  

Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  In relevant part, to the extent 
that VCAA notice must include notice of a disability rating 
and an effective date of the award of benefits if service 
connection was awarded, the veteran has received notice in 
this regard as well.  In a March 2006 letter, the veteran was 
generally advised of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Although this notice was not issued 
before the June 2005 rating decision, the veteran has not 
been prejudiced.  A Supplemental Statement of the Case (SSOC) 
was issued in January 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and private treatment records/statements.  
The veteran was also provided VA examinations in connection 
with his claim, including an October 2007 QTC examination.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to an initial evaluation to 50 percent for PTSD, 
and no higher, is granted, subject to the regulations 
applicable to the payment of monetary awards.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


